Citation Nr: 1439506	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for synovitis of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for paralysis of the right sural nerve with numbness in the right leg and foot.

3.  Entitlement to a disability rating in excess of 20 percent for gunshot wound in muscle group XI of the right leg with a scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 20 percent for gunshot wound in muscle group XI of the right leg with a scar, a 10 percent disability rating for synovitis of the right knee, and a 10 percent disability rating for paralysis of the right sural nerve with numbness in the right leg and foot. 

The Veteran presented testimony before the Board at a hearing at the RO in July 2013.  The transcript of this hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected disabilities warrant higher ratings.  The most recent treatment records in the claims file are from November 2007 and there are no medical records in the VBMS or Virtual VA systems.  The Veteran submitted records reflecting treatment in November 2009.  These records reflect that the Veteran was provided with orthotics and medication to treat the disabilities of his right leg.  As it appears that the Veteran had been in receipt of ongoing treatment from the VA that would be relevant to the claims on appeal, these records should be obtained.  Where VA has knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

After the above development has been completed, if any additional records indicated a worsening of the Veteran's service-connected gunshot wound in muscle group XI of the right leg with a scar, synovitis of the right knee, and paralysis of the right sural nerve with numbness in the right leg and foot, the Veteran should be provided with a VA examination to ascertain the current severity of such disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records reflecting treatment for the Veteran's service-connected gunshot wound in muscle group XI of the right leg with a scar, synovitis of the right knee, and paralysis of the right sural nerve with numbness in the right leg and foot, since November 2007.
 
2.  After conducting any additional indicated development, including VA examinations if warranted, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



